Citation Nr: 0216041	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
multiple disabilities incurred as a result of a November 1991 
motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to May 1978, 
and from June to September 1989.  Further, the record 
reflects that he has had additional service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
found that new and material evidence had not been submitted.

As an additional matter, it is noted that the veteran 
initially requested a personal hearing in conjunction with 
this appeal.  However, an August 2001 Decision Review Officer 
(DRO) conference report reflects that the veteran decided 
there was no need for a personal hearing, and that he had no 
additional information to submit.


FINDINGS OF FACT

1.  Service connection was previously denied for multiple 
injuries incurred as a result of the November 1991 motor 
vehicle accident by a July 1994 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

2.  The evidence submitted to reopen the veteran's claim of 
service connection for multiple injuries incurred as a result 
of the November 1991 motor vehicle accident either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision which denied service 
connection for multiple injuries incurred as a result of the 
November 1991 motor vehicle accident is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994 & 2002).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
multiple disabilities incurred as a result of a November 1991 
motor vehicle accident, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was previously denied for 
multiple injuries incurred as a result of the November 1991 
motor vehicle accident by a July 1994 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

The evidence on file at the time of the July 1994 rating 
decision included medical records from a military hospital 
and an accident report dated in November 1991, as well as a 
December 1993 Report of Accidental Injury.  In essence, these 
documents reflect that the veteran sustained multiple 
injuries after being struck by a motor vehicle when he 
stopped to assist a broken down vehicle and another car slid 
into him.  The medical records following this accident 
reflect that he sustained a fracture of the distal right 
femur, as well as a ruptured bladder.

Also on file is a copy of the veteran's October 1991 orders 
concerning his annual National Guard training.  These orders 
reflect that he was scheduled for several days of training 
which ended the day before the accident, and that he was 
scheduled for additional days of training on dates following 
the date of the accident.  However, these orders do not show 
that he was on either active duty for training (ACDUTRA) or 
inactive duty training on the exact date of the motor vehicle 
accident.  

A June 1993 VA arranged general medical examination noted the 
circumstances of the 1991 motor vehicle accident, including 
the veteran's injuries and subsequent treatment thereof.  
Impressions following examination included status-post right 
femur fracture secondary to the above injury; status-post 
possible ruptured bladder by history; and history of 
recurrent epistaxis during military service.

A private medical statement dated in June 1994 also noted the 
circumstances of the 1991 motor vehicle accident, including 
the veteran's injuries and subsequent treatment thereof.  
This statement shows that impression following examination 
was right knee anterior cruciate ligament (ACL) insufficiency 
with probable lateral meniscal tear.  

The evidence on file at the time of the July 1994 rating 
decision also included various service personnel and service 
medical records from the veteran's National Guard service.

In the July 1994 rating decision, the RO denied service 
connection for residual of right leg fracture, ruptured 
bladder, and hip pain due to fusion of the leg.  The RO noted 
that all of these disabilities were the result of the 
November 1991 motor vehicle accident.  The RO also noted the 
dates of annual training listed on the October 1991 orders, 
as well as the fact that the evidence did not indicate that 
travel time was authorized.  Consequently  the RO concluded 
that the veteran was not on active duty on the date of the 
accident.  Therefore, his claim for service connection for 
the injuries as a result of this accident was denied.

The evidence submitted since the July 1994 rating decision 
includes various statements from the veteran, including those 
submitted to members of the U. S. Congress.  In essence, 
these statements included a summary of the circumstances 
surrounding the November 1991 motor vehicle accident, as well 
as the injuries the veteran sustained as a result thereof.  
He acknowledged that he was not on active duty at the time of 
the accident, and noted the dates of his training as listed 
in the October 1991 orders.  However, he asserted that while 
hospitalized he signed a document which found that his 
injuries were incurred in the line of duty, due to the fact 
that he had stopped to render aid to an active duty member.  

Also added to the record were additional service medical 
records from the veteran's National Guard service, which were 
apparently received in April 1996.  These records show, among 
other things, continued treatment and evaluation of the 
disabilities incurred as a result of the November 1991 motor 
vehicle accident.  For example, a February 1995 service 
examination clinically evaluated the veteran's lower 
extremities and spine as abnormal due to degenerative joint 
disease of the right knee, and degenerative disc disease of 
the lumbar area.  A Report of Medical History reflects that 
the veteran's right knee and low back disabilities were due 
to the November 1991 motor vehicle accident.  His right femur 
fracture and ruptured bladder was also noted.  Thereafter, a 
July 1995 Medical Board Report and a November 1995 memorandum 
reflect that the veteran was found to be medically 
disqualified for continued National Guard service due to 
degenerative joint disease of the right knee, degenerative 
disc disease of the lumbar area, and history of fracture 
right femur.  Nothing in these additional service medical 
records reflect that the veteran's November 1991 motor 
vehicle accident was found to have been incurred in the line 
of duty.

The veteran also submitted an April 2001 lay statement from a 
military officer, who related that he was the stranded 
motorist who the veteran had stopped to help in November 1991 
only to be struck by another vehicle, and described the 
circumstances thereof.

A May 2001 DRO informal hearing report noted that the veteran 
advised he was a National Guardsman in 1991, but was not on 
ACDUTRA at the time of the motor vehicle accident.  He and 
his wife were returning from shopping at the Post Exchange at 
the time of the injury, which was on a Saturday.  Further, he 
reported that for Guardsman on ACDUTRA, the weekends were not 
included.  He also stated that clerical personnel (an 
unidentified tech sergeant) at the military hospital where he 
went after the accident had given him line of duty status 
based on his helping an active serviceman and being injured 
in the process.  Nevertheless, it was noted that a review of 
the evidence in the claims folder noted the orders giving 
specific dates for ACDUTRA, and that the weekends (and 
holidays) were specifically excluded.  Moreover, it was noted 
that the veteran advised he had searched his treatment folder 
at the military hospital where he was initially treated for 
the line of duty form, but he could not find it there or 
anywhere else.

The record also contains a lay statement from the veteran's 
brother, addressed to a member of the U. S. Congress.  In 
essence, this statement describes the circumstances of the 
November 1991 motor vehicle accident, as well as the impact 
the injuries sustained therein had had on the veteran to 
include his efforts to obtain VA benefits.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard 
of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

VA regulations also provide that any individual who, when 
authorized or required by competent authority, assumes an 
obligation to perform ACDUTRA or inactive duty training and 
is disabled or dies from an injury incurred while proceeding 
directly to or returning directly from such ACDUTRA or 
inactive duty training shall be deemed to have been on 
ACDUTRA or inactive duty training, as the case may be.  VA 
will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from injury so incurred.  In making such 
determinations, there shall be taken into consideration the 
hour on which the individual began to proceed or return; the 
hour on which the individual was scheduled to arrive for, or 
on which the individual ceased to perform, such duty, the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by reason of this 
paragraph, the burden of proof shall be on the claimant.  38 
C.F.R. 
§ 3.6(e).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds)..

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2002) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran has not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a), by various documents, including 
the March 2001 Statement of the Case (SOC), correspondence 
dated in April 2001, and an August 2001 Supplemental 
Statement of the Case (SSOC).  Moreover, both the April 2001 
correspondence and the August 2001 SSOC addressed the 
applicability of the VCAA to the facts of this case.  The 
April 2001 correspondence specifically apprised the veteran 
of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  In particular, the RO informed the 
veteran that he needed to submit evidence which established 
that he was on ACDUTRA or inactive duty training on the date 
of the accident in order to reopen his claim.  Therefore, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
concludes that any duties under the VCAA have been fulfilled, 
and that no additional assistance or notification to the 
veteran is required based on the facts of this case.


Analysis.  In the instant case, the Board notes that the 
veteran's claim was previously denied because the record did 
not show he was on a period of ACDUTRA or inactive duty 
training on the date of the November 1991 motor vehicle 
accident.

The evidence submitted as part of the veteran's application 
to reopen includes additional service medical records from 
his period in the National Guard.  As noted above, these 
records include treatment and evaluation of the disabilities 
incurred as a result of the November 1991 motor vehicle 
accident.  The Board acknowledges that these records are 
"new" to the extent they were not on file at the time of 
the prior examination.  Nevertheless, these additional 
records are cumulative and redundant in that there was 
medical evidence of these disabilities at the time of the 
prior decision in July 1994.  In addition, the Board notes 
that the additional medical records pertain to the current 
nature and severity of these disabilities, and, as such, do 
not contribute to a "more complete picture" of the 
circumstances surrounding the origin of these disabilities.  
See Hodge at 1363.

The evidence added to the file since the prior rating 
decision also includes a lay statement from a military 
officer, the veteran's brother, as well as the veteran's own 
statements to include those noted on the May 2001 informal 
hearing report.  As indicated above, these statements pertain 
to the circumstances of the November 1991 motor vehicle 
accident and the disabilities the veteran incurred as a 
result thereof.  However, the Board finds that this evidence 
is cumulative and redundant of that previously on file.  The 
circumstances of the November 1991 accident were not in 
dispute at the time of the prior decision, nor the fact that 
the veteran sustained multiple disabilities due to this 
accident.  As stated above, the claim was previously denied 
because the evidence showed he was not on a period of ACDUTRA 
nor inactive duty training on the date of this accident.

The veteran's statements, to include the May 2001 informal 
hearing conference, shows that he acknowledged the fact that 
he was not on ACDUTRA nor inactive duty for training when the 
November 1991 accident occurred.  In fact, he related at the 
informal hearing conference that weekends were excluded from 
his ACDUTRA, and it was noted that this was essentially 
confirmed by the October 1991 orders.  Moreover, the veteran 
related that he was returning from buying items at the Post 
Exchange with his wife when the accident occurred.  As such, 
he was not traveling directly to or returning from a period 
of ACDUTRA or inactive duty training.  Accordingly, the 
provisions of 38 C.F.R. § 3.6(e) are not for application. 

The Board acknowledges the veteran's contentions that a line 
of duty document was completed at the military hospital 
following the November 1991 accident, and that he was 
informed that his injuries had been found to have been 
incurred in the line of duty because he had stopped to help 
an active duty serviceman.  Additionally, the Board notes 
that this contention is presumed to be true for the purpose 
of determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, no such document is on 
file, and the veteran acknowledged that he found no such 
document on searching his treatment file from the military 
hospital, nor did he locate it from any other source.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (VA has no 
obligation to seek evidence which the veteran acknowledges 
does not exist.).  In any event, such a document does not 
change the fact that he was not on a period of ACDUTRA nor 
inactive duty training on the date he sustained the injuries 
in question, which is required for a grant of service 
connection pursuant to 38 C.F.R. §§ 3.6, 3.303.

There being no other evidence submitted as part of the 
veteran's application to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been presented pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as the veteran has not submitted new 
and material evidence in support of his request to reopen, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  Jackson, supra.




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for multiple 
disabilities incurred as a result of a November 1991 motor 
vehicle accident, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

